UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-7932



GARY GERARD TOWNES,

                                              Plaintiff - Appellant,

         versus

BETH M. FARBER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-
3549-MJG)


Submitted:   March 13, 1997                 Decided:   March 20, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Gary Gerard Townes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of the district court's dismissal of his

civil rights action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Townes v. Farber,
No. CA-96-3549-MJG (D. Md. Dec. 4, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2